EXHIBIT 10.2

AMBIT BIOSCIENCES CORPORATION

RESTATED EMPLOYMENT AGREEMENT

This RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of
August 1, 2013 (the “Effective Date”) by and among AMBIT BIOSCIENCES CORPORATION
(the “Company”) and Alan Fuhrman (the “Executive”). The Company and Executive
are hereinafter collectively referred to as the “Parties”, and individually
referred to as a “Party”.

RECITALS

A. The Parties previously entered into that certain offer letter, dated
September 13, 2010 (as amended, the “Prior Agreement”), and desire to restate
and supersede such Prior Agreement with the terms and conditions set forth in
this Agreement.

B. The Company desires assurance of the association and services of Executive in
order to retain Executive’s experience, skills, abilities, background and
knowledge, and is willing to continue the engagement of Executive’s services on
the terms and conditions set forth in this Agreement.

C. Executive desires to continue to be in the employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

  1. EMPLOYMENT.

1.1 Title. Executive’s position shall be Chief Financial Officer of the Company,
subject to the terms and conditions set forth in this Agreement.

1.2 Term. The term of this Agreement shall begin on the Effective Date and shall
continue until it is terminated pursuant to Section 4 herein (the “Term”).

1.3 Duties. Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
that are normally associated with the position of Chief Financial Officer.
Executive shall report to the Chief Executive Officer of the Company.

1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Company’s Board of Directors (the
“Board”), or any designated committee thereof. In the event that the terms of
this Agreement differ from or are in conflict with the Company’s policies or
practices or the Company’s Employee Handbook, this Agreement shall control.



--------------------------------------------------------------------------------

1.5 Location. Unless the Parties otherwise agree in writing, during the Term
Executive shall perform the services Executive is required to perform pursuant
to this Agreement at the Company’s offices in San Diego, California, provided,
however, that the Company may from time to time require Executive to travel
temporarily to other locations in connection with the Company’s business.

 

  2. LOYALTY; NONCOMPETITION; NONSOLICITATION.

2.1 Loyalty. During Executive’s employment with the Company, Executive shall
devote Executive’s full business energies, interest, abilities and productive
time to the proper and efficient performance of Executive’s duties under this
Agreement; provided, however, that Executive shall be entitled to serve on the
board of directors of such other companies as may be approved in advance by the
Board, in each case so long as Executive remains in compliance with Section 2.2
and such service does not interfere with Executive’s duties under this
Agreement.

2.2 Agreement not to Participate in Company’s Competitors. During Executive’s
employment with the Company, Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to the Company, its business,
or prospects, financial or otherwise, or in any company, person, or entity that
is, directly or indirectly, in competition with the business of the Company or
any of its Affiliates (as defined below). Ownership by Executive, in
professionally managed funds over which the Executive does not have control or
discretion in investment decisions, or as a passive investment, of less than two
percent (2%) of the outstanding shares of capital stock of any corporation with
one or more classes of its capital stock listed on a national securities
exchange or publicly traded on a national securities exchange or in the
over-the-counter market shall not constitute a breach of this Section. For
purposes of this Agreement, “Affiliate,” means, with respect to any specific
entity, any other entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
specified entity.

2.3 Covenant not to Compete. During Executive’s employment with the Company, the
Executive shall not engage in competition with the Company and/or any of its
Affiliates, either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant, or member of any association
or otherwise, in any phase of the business of developing, manufacturing and
marketing of products or services that are in the same field of use or which
otherwise compete with the products or services of the Company, except with the
prior written consent of the Board.

 

  3. COMPENSATION OF THE EXECUTIVE.

3.1 Base Salary. Effective as of August 1, 2013, the Company shall pay Executive
a base salary at the annualized rate of $314,600 (the “Base Salary”), less
payroll deductions and all required withholdings, payable in regular periodic
installments in accordance with the Company’s normal payroll practices. The Base
Salary shall be prorated for any partial year of employment on the basis of a
365-day fiscal year.



--------------------------------------------------------------------------------

3.2 Discretionary Bonus. At the sole discretion of the Board, following each
calendar year of employment Executive shall be eligible to receive a
discretionary cash bonus with a target amount of up to thirty percent (30%) of
Executive’s then-current base salary (the “Bonus”), based on Executive’s
achievement relative to certain performance goals (“Performance Goals”) to be
established by the Board. The determination of whether Executive has met the
Performance Goals for any given year, and if so, the amount of any Bonus that
will be paid for such year (if any), shall be determined by the Board in its
sole and absolute discretion. In order to be eligible to earn or receive any
Bonus, except as provided in Sections 4.5.3 and 4.5.4, Executive must remain
employed by the Company through and including the end of the year with respect
to which such Bonus is earned. Any earned Bonus will be paid no later than
March 15th of the calendar year immediately following the year with respect to
which the Bonus was earned.

3.3 Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies;
provided that Executive supplies the appropriate substantiation for such
expenses no later than the end of the calendar month following the month in
which such expenses were incurred by Executive. For the avoidance of doubt, to
the extent that any expense reimbursements payable to Executive are taxable
income and subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”):
(i) to be eligible to obtain reimbursement for such expenses Executive must
supply the appropriate documentation substantiating such expenses no later than
the end of the calendar month following the month in which such expenses were
incurred by Executive, (ii) any such reimbursements will be paid by the Company
as soon as administratively practicable after submission of such documentation,
but in no event later than December 31 of the year following the year in which
the expense was incurred, (iii) the amount of expenses reimbursed in one year
will not affect the amount eligible for reimbursement in any subsequent year,
and (iv) the right to expense reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

3.4 Changes to Compensation. Executive’s compensation will be reviewed annually
and may be increased from time to time in the Company’s sole discretion.

3.5 Employment Taxes. All of Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

3.6 Benefits. Executive shall, in accordance with Company policy and the terms
of the applicable plan documents, be eligible to participate in benefits under
any benefit plan or arrangement that may be in effect from time to time and made
available to the Company’s senior management employees.

3.7 Holidays and Vacation. Executive shall be eligible to accrue four (4) weeks
of paid vacation per year and will receive paid Company holidays in accordance
with Company policy.



--------------------------------------------------------------------------------

  4. TERMINATION.

4.1 Termination by the Company. Executive’s employment with the Company is at
will and may be terminated by the Company at any time and for any reason, or for
no reason, including, but not limited to, under the following conditions:

4.1.1 Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to Executive. Any notice of termination given
pursuant to this section shall effect termination as of the date of the notice,
or as of such other date specified in the notice.

4.1.2 Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason. Such termination shall be effective on the date
Executive is so informed by the Company.

4.2 Termination By Executive. Executive may terminate his employment with the
Company at any time and for any reason, or for no reason, upon thirty (30) days
written notice to the Company.

4.3 Termination for Death or Complete Disability. Executive’s employment with
the Company shall automatically terminate effective upon the date of Executive’s
death or Complete Disability (as defined below).

4.4 Termination by Mutual Agreement of the Parties. Executive’s employment with
the Company may be terminated at any time upon a mutual agreement in writing of
the Parties. Any such termination of employment shall have the consequences
specified in such agreement.

4.5 Compensation Upon Termination.

4.5.1 Death or Complete Disability. If Executive’s employment is terminated by
death or due to Complete Disability, the Company shall pay to Executive, or to
Executive’s heirs, Executive’s base salary and accrued and unused vacation
benefits earned through the date of termination at the rate in effect at the
time of termination, less standard deductions and withholdings. The Company
shall thereafter have no further obligations to Executive and/or Executive’s
heirs under this Agreement, except as otherwise provided by law (and except as
provided otherwise in Executive’s stock option agreements with the Company).

4.5.2 Termination For Cause If the Company terminates Executive’s employment for
Cause, then the Company shall pay Executive’s base salary and accrued and unused
vacation benefits earned through the date of termination, at the rate in effect
at the time of termination, less standard deductions and withholdings. The
Company shall thereafter have no further obligations to Executive under this
Agreement, except as otherwise provided by law (and except as provided otherwise
in Executive’s stock option agreements with the Company).



--------------------------------------------------------------------------------

4.5.3 Termination Without Cause Not In Connection with a Covered Transaction. If
the Company terminates Executive’s employment without Cause and not due to the
Executive’s Complete Disability at any time other than within the period
commencing three (3) months immediately prior to and ending twelve (12) months
immediately following the effective date of a Covered Transaction, the Company
shall pay Executive’s base salary and accrued and unused vacation benefits
earned through the date of termination, at the rate in effect at the time of
termination, less standard deductions and withholdings. In addition, if
Executive furnishes to the Company an executed waiver and release of claims in
the form attached hereto as Exhibit A (the “Release”) within the time period
specified therein, but in no event later than forty-five (45) days following
Executive’s termination, and if Executive allows such Release to become
effective in accordance with its terms, then Executive shall be entitled to
receive the following severance benefits:

4.5.3.1 cash payments in the form of continuation of Executive’s base salary at
the rate in effect at the time of termination for a period of twelve (12) months
following the termination date,

4.5.3.2 provided that Executive is eligible for and timely elects continued
group health plan coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) following the Executive’s termination date, the Company
shall pay directly to the insurance provider the premium for COBRA continuation
coverage for the Executive and the Executive’s family for a period that will
expire upon the earliest of (i) twelve (12) months following the termination
date (the “COBRA Payment Period”), (ii) the effective date that Executive
becomes eligible for new healthcare coverage eligibility available through new
employment, or (iii) the date Executive is no longer eligible for COBRA
coverage, whichever comes first, and

4.5.3.3 the vesting of any unvested portion of options to purchase shares of the
Company’s stock then outstanding and held by Executive (“Options”) shall
accelerate such that the number shares subject to the Options that would have
been vested had Executive continued to provide services to the Company until the
date that is the one-year anniversary of the date of Executive’s termination
date shall be vested on the effective date of the Release.

4.5.4 Termination Without Cause or Resignation for Good Reason In Connection
with a Covered Transaction. If the Company terminates Executive’s employment
without Cause and not due to the Executive’s Complete Disability or if the
Executive terminates his employment for Good Reason, in each case within the
period commencing three (3) months immediately prior to and ending twelve
(12) months immediately following the effective date of a Covered Transaction,
the Company shall pay Executive’s base salary and accrued and unused vacation
benefits earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings. In addition, if
Executive furnishes to the Company an executed Release within the time period
specified therein, but in no event later than forty-five (45) days following
Executive’s termination, and if Executive allows such Release to become
effective in accordance with its terms, then (i) Executive shall be entitled to
receive the following severance benefits:

4.5.4.1 cash payments in the form of continuation of Executive’s base salary, at
the rate in effect at the time of termination but without giving effect to any
reduction in base salary that would give rise to Executive’s right to resign for
Good Reason, for a period of twelve (12) months following the termination date,



--------------------------------------------------------------------------------

4.5.4.2 a lump sum payment equal to the target Bonus in effect for the year in
which the Executive’s termination occurs, payable in a single lump sum during
the first payroll period following the effective date of the Release,

4.5.4.3 provided that Executive is eligible for and timely elects continued
group health plan coverage under COBRA following the Executive’s termination
date, the Company shall pay directly to the insurance provider the premium for
COBRA continuation coverage for the Executive and the Executive’s family for a
period that will expire upon the earlier of (i) twelve (12) months following the
termination date (the “COBRA Severance Period”), (ii) the effective date that
Executive becomes eligible for new healthcare coverage eligibility available
through new employment, or (iii) the date Executive is no longer eligible for
COBRA coverage, whichever comes first, and

4.5.4.4 the vesting of any unvested portion of the Options shall accelerate such
that Executive shall become vested in one hundred percent (100%) of the shares
subject to such Options on the effective date of the Release. In order to give
effect to the intent of the foregoing provision, in no event will Executive’s
outstanding unvested stock options terminate and be forfeited any earlier than
three (3) months following the date of Executive’s termination without Cause or
resignation for Good Reason that precedes a Covered Transaction.

4.5.5 General Severance Benefit Terms.

4.5.5.1 The provisions in this Section 4.5.5.1 shall control and supersede
anything to the contrary set forth in this Agreement. For all purposes of this
Agreement, references to COBRA premiums shall not include any amounts payable by
Executive under a Section 125 health care reimbursement plan under the Code. If
at any time the Company determines, in its sole discretion, that it cannot pay
the COBRA premiums without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), then regardless of whether Executive elects continued
health coverage under COBRA, and in lieu of providing the COBRA premiums, the
Company will instead pay Executive on the last day of each remaining month of
the COBRA Payment Period or COBRA Severance Period, as applicable, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings, which payments shall continue until the earlier of
expiration of the COBRA Payment Period or COBRA Severance Period, as applicable,
or the date when Executive becomes eligible for health insurance coverage in
connection with new employment. If Executive becomes eligible for coverage under
another employer’s group health plan, Executive must immediately notify the
Company of such event, and all COBRA severance benefit payments and obligations
under this Agreement shall cease effective as of such date of the Executive’s
eligibility.

4.5.5.2 All severance payments made under this Agreement will be subject to
standard payroll deductions and withholdings and will be made on the Company’s



--------------------------------------------------------------------------------

regular payroll cycle, provided, however, that any severance payments otherwise
scheduled to be made prior to the effective date of the Release shall instead
accrue and be paid in the first payroll period that follows such effective date.
Following provision of any severance benefits to which the Executive may be
entitled under Section 4.5.3 or 4.5.4, the Company shall thereafter have no
further obligations to Executive under this Agreement, except as otherwise
provided by law (and except as provided otherwise in Executive’s stock option
agreements with the Company).

4.5.6 No Duplication of Severance Benefits. For the avoidance of doubt, in no
event will Executive be entitled to severance benefits under both Section 4.5.3
and Section 4.5.4.

4.6 Additional Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

4.6.1 “Complete Disability” shall mean the inability of Executive to perform
Executive’s duties under this Agreement, whether with or without reasonable
accommodation, because Executive has become permanently disabled within the
meaning of any policy of disability income insurance covering employees of the
Company then in force. In the event the Company has no policy of disability
income insurance covering employees of the Company in force when Executive
becomes disabled, the term “Complete Disability” shall mean the inability of
Executive to perform Executive’s duties under this Agreement, whether with or
without reasonable accommodation, by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines to have incapacitated
Executive from satisfactorily performing all of Executive’s usual services for
the Company, with or without reasonable accommodation, for a period of at least
one hundred twenty (120) days during any twelve (12) month period (whether or
not consecutive). Based upon such medical advice or opinion, the determination
of the Board shall be final and binding and the date such determination is made
shall be the date of such Complete Disability for purposes of this Agreement.

4.6.2 “Cause” shall mean the occurrence of any of the following: (i) Executive’s
conviction of any felony or any crime involving fraud or dishonesty that has a
material adverse effect on the Company; (ii) Executive’s active participation
(whether by affirmative act or material omission) in a fraud, act of dishonesty
or other act of misconduct against the Company and/or its affiliates;
(iii) conduct by Executive which, based upon a good faith and reasonable factual
investigation by the Board, demonstrates Executive’s gross unfitness to serve;
(iv) Executive’s material violation of any statutory or fiduciary duty, or duty
of loyalty, owed to the Company; (v) Executive’s breach of any material term of
any material contract between such Executive and the Company and the failure to
cure such breach within 30 days of written notice; and (vi) Executive’s repeated
violation of any material Company policy. An occurrence of “cause” as set forth
in the preceding sentence shall be based upon a good faith determination by the
Board. Executive’s Complete Disability shall not constitute Cause as set forth
herein. The determination that a termination is for Cause shall be by the Board
in its sole and exclusive judgment and discretion.

4.6.3 “Covered Transaction” means the occurrence, in a single transaction or in
a series of related transactions of the first to occur of the following events
that



--------------------------------------------------------------------------------

also constitutes a change in the ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the Company’s assets,
as described in Treasury Regulations Section 1.409A-3(i)(5): (1) a merger or
consolidation of the Company in which the Company’s stockholders immediately
prior to such transaction do not immediately following such transaction own at
least a majority of the surviving corporation’s voting shares; (2) a sale of all
or substantially all of the Company’s assets or (3) a sale or other transfer of
shares of the Company’s capital stock as a result of which the Company’s
stockholders immediately prior to such transaction do not immediately following
such transaction own at least a majority of the surviving corporation’s voting
shares, other than a transaction involving the issuance of shares by the Company
primarily for the purpose of raising capital for the Company.

4.6.4 “Good Reason” shall mean: (i) a material reduction of Executive’s base
compensation, unless such reduction is consistent with and generally applicable
to all the Company’s executive officers and is agreed to in writing by
Executive; (ii) a material reduction of the Executive’s authority,
responsibilities or duties with the Company; or (iii) the Executive being
required to relocate the Executive’s principal place of employment with the
Company as of the Effective Date to a principal place of employment more than
fifty (50) miles from San Diego, California, in each case without the
Executive’s prior consent; provided, however, that Executive’s termination shall
only be for Good Reason if: (i) Executive gives the Board written notice of the
intent to terminate for Good Reason within sixty (60) days following the first
occurrence of the condition(s) that the Executive believes constitutes Good
Reason, which notice shall describe such condition(s), and (ii) the Board has a
period of not less than thirty (30) days to cure the Good Reason resignation
triggering condition following its receipt of such notice (the “Cure Period”),
(iii) the Good Reason resignation triggering condition is not cured prior to
expiration of the Cure Period, and (iv) Executive resigns within the thirty
(30) day period following the expiration of the Cure Period.

4.7 Survival of Certain Sections. Sections 2, 3.4, 4 through 13, 16, and 18 of
this Agreement will survive the termination of this Agreement.

4.8 Parachute Payment. If any payment or benefit the Executive would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “Parachute
Payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Executive’s receipt, on an after-tax
basis, of the greatest economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting Parachute Payments is necessary so that the Payment equals
the Reduced Amount, reduction shall occur in the manner that results in the
greatest economic benefit for the Executive. If more than one method of
reduction will result in the same economic benefit, the items so reduced will be
reduced pro rata.



--------------------------------------------------------------------------------

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount (as determined pursuant to clause (x) in the
preceding paragraph) is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined in accordance with clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

Unless Executive and the Company agree on an alternative accounting or law firm,
the accounting firm then engaged by the Company for general tax compliance
purposes shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting, law or consulting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting, law or consulting firm
required to be made hereunder.

The Company shall use commercially reasonable efforts such that the accounting,
law or consulting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Executive or the Company) or such other time as requested by the Executive
or the Company.

In the event the payment of any amounts pursuant to this letter agreement would
result in Executive being subject to an Excise Tax (without giving effect to any
reduction in such payments to the Reduced Amount), at Executive’s request in
Executive’s sole discretion, the Company will use its commercially reasonable
best efforts to obtain a vote of the stockholders of the Company approving such
payments in the manner set forth in Section 280G(b)(5)(B) of the Code and the
Treasury Regulations issued thereunder such that the payments would not be
subject to the Excise Tax if the required stockholder approval is obtained. In
the event Executive so requests that such a vote be taken, Executive agrees to
execute a waiver and enter into such additional agreements as may be reasonably
requested by the Company in relation thereto, including, without limitation,
agreeing that the portion of such payments that would otherwise, if made, result
in Executive becoming liable for the Excise Tax will not be made if the required
stockholder approval is not obtained.

4.9 Application of Internal Revenue Code Section 409A. Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A shall not commence in connection with
Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).



--------------------------------------------------------------------------------

For the avoidance of doubt, it is intended that payments of the Severance
Benefits set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if the Company (or, if applicable, the successor entity thereto) determines that
the Severance Benefits constitute “deferred compensation” under Section 409A and
Executive is, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service, or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”), the Company (or
the successor entity thereto, as applicable) shall (A) pay to Executive a lump
sum amount equal to the sum of the Severance Benefit payments that Executive
would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of the Severance Benefits had not been
so delayed pursuant to this Section and (B) commence paying the balance of the
Severance Benefits in accordance with the applicable payment schedules set forth
in this Agreement.

Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, but in no event more than forty-five days following Separation From
Service, the Release and permits the Release to become effective in accordance
with its terms. Notwithstanding any other payment schedule set forth in this
Agreement, none of the Severance Benefits will be paid or otherwise delivered
prior to the effective date of the Release. Except to the extent that payments
may be delayed until the Specified Employee Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll pay day following the
effective date of the Release, the Company will pay Executive the Severance
Benefits Executive would otherwise have received under the Agreement on or prior
to such date but for the delay in payment related to the effectiveness of the
Release, with the balance of the Severance Benefits being paid as originally
scheduled. All amounts payable under the Agreement will be subject to standard
payroll taxes and deductions.

The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

 

  5. CONFIDENTIAL AND PROPRIETARY INFORMATION.

As a condition of continued employment, Executive agrees to continue to abide by
the Company’s standard form of Proprietary Information and Inventions Agreement
which was signed in connection with the Prior Agreement (“PIIA”).

 

  6. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal



--------------------------------------------------------------------------------

representatives. Because of the unique and personal nature of Executive’s duties
under this Agreement, neither this Agreement nor any rights or obligations under
this Agreement shall be assignable by Executive. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors, assigns and
legal representatives. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any tie, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

 

  7. NOTICES.

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Company:

Ambit Biosciences Corporation

11080 Roselle St.

San Diego, CA 92121

Attention: Chairman of the Board

If to Executive:

Alan Fuhrman

 

 

 

 

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
Section.

 

  8. CHOICE OF LAW.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California without regard to its conflict of laws
principles.

 

  9. INTEGRATION.

This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of Executive’s employment, and
supersedes any and all prior and/or contemporaneous oral and written employment
agreements or arrangements between the Parties regarding Executive’s service
with the Company, including, without limitation, the Prior Agreement.



--------------------------------------------------------------------------------

  10. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

 

  11. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

  12. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.

 

  13. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

  14. REPRESENTATIONS AND WARRANTIES.

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

 

  15. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.



--------------------------------------------------------------------------------

  16. ARBITRATION.

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive’s employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to both the substantive and
procedural provisions of the Federal Arbitration Act in San Diego, California
conducted by the Judicial Arbitration and Mediation Services/Endispute, Inc.
(“JAMS”), or its successors, under the then current rules of JAMS for employment
disputes; provided that the arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. Accordingly, Executive and the Company hereby waive any
right to a jury trial. Both Executive and the Company shall be entitled to all
rights and remedies that either Executive or the Company would be entitled to
pursue in a court of law. The Company shall pay any JAMS filing fee and shall
pay the arbitrator’s fee. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute involving confidential, proprietary or trade secret
information, or intellectual property rights, by Court action instead of
arbitration.

 

  17. TRADE SECRETS OF OTHERS.

It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.

 

  18. ADVERTISING WAIVER.

Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first above written.

 

AMBIT BIOSCIENCES CORPORATION By:  

/s/ Michael Martino

Its:  

CEO

 

EXECUTIVE:

/s/ Alan Fuhrman

ALAN FUHRMAN



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY

In consideration of the payments and other benefits set forth in the Restated
Employment Agreement of August 1, 2013, to which this form is attached (the
“Employment Agreement”), I, Alan Fuhrman, hereby furnish Ambit Biosciences
Corporation (the “Company”), with the following release and waiver (“Release and
Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the federal
Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the California Labor Code, and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”):
(a) any rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; (b) any
rights or claims to unemployment compensation, funds accrued in my 401k account,
or any vested equity incentives; (c) any rights that are not waivable as a
matter of law; or (d) any claims arising from the breach of this Agreement. I
hereby represent and warrant that, other than the Excluded Claims, I am not
aware of any claims I have or might have against any of the Released Parties
that are not included in the Released Claims.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that Section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.



--------------------------------------------------------------------------------

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired without my having previously revoked this Release and Waiver.

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:  

 

    By:  

 

        Alan Fuhrman